Opinion issued July 12, 2022




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                               NO. 01-22-00480-CV
                         ———————————
 IN RE KEN PAXTON, IN HIS OFFICIAL CAPACITY AS ATTORNEY
 GENERAL OF TEXAS, TEXAS MEDICAL BOARD, STEPHEN BRINT
 CARLTON, TEXAS BOARD OF NURSING, KATHERINE A. THOMAS,
  TEXAS HEALTH AND HUMAN SERVICES COMMISSION, CECILE
ERWIN YOUNG, TEXAS BOARD OF PHARMACY, AND TIM TUCKER,
                           Relators



                  On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Case No. 2022-38397


     Relators, Attorney General Ken Paxton, Texas Medical Board, Stephen

Brint Carlton, Texas Board of Nursing, Katherine A. Thomas, Texas Health and

Human Services Commission, Cecile Erwin Young, Texas Board of Pharmacy,
and Tim Tucker filed a petition for writ of mandamus* to vacate the trial court’s

June 28, 2022 temporary restraining order that enjoined:

      Defendants, their officers, agents, servants, employees, and attorneys,
      and those person in active concert or participation with them, from
      enforcing the Pre-Roe Ban against Plaintiffs or their physicians,
      nurses, pharmacists, or other staff.




*
      The underlying case is Whole Woman’s Health, on behalf of itself, its staff,
      physicians, nurses, pharmacists, and patients; Whole Woman’s Health Alliance,
      on behalf of itself, its staff, physicians, nurses, pharmacists, and patients; Alamo
      City Surgery Center PLLC d/b/a Alamo Women’s Reproductive Services, on
      behalf of itself, its staff, physicians, nurses, pharmacists, and patients; Brookside
      Women’s Medical Center PA d/b/a Brookside Women’s Health Center and Austin
      Women’s Health Center, on behalf of itself, its staff, physicians, nurses,
      pharmacists, and patients; Houston Women’s Clinic, on behalf of itself, its staff,
      physicians, nurses, pharmacists, and patients; Houston Women’s Reproductive
      Services, on behalf of itself, its staff, physicians, nurses, pharmacists, and patients;
      and Southwestern Women’s Surgery Center, on behalf of itself, its staff,
      physicians, nurses, pharmacists, and patients v. Ken Paxton, in his official
      capacity as Attorney General of Texas; Texas Medical Board; Stephen Brint
      Carlton, in his official capacity as Executive Director of the Texas Medical Board;
      Texas Board of Nursing; Katherine A. Thomas, in her official capacity as
      Executive Director of the Texas Board of Nursing; Texas Health and [Human]
      Services Commission; Cecile Erwin Young, in her official capacity as Executive
      Commissioner of the Texas Health and Human Services Commission; Texas Board
      of Pharmacy; Tim Tucker, in his official capacity as Executive Director of the
      Texas Board of Pharmacy; Jose Garza, in his capacity as District Attorney for
      Travis County, TX; Joe Gonzales, in his official capacity as District Attorney for
      Bexar County, TX; Kim Ogg, in her official capacity as District Attorney for
      Harris County, TX; John Creuzot, in his official capacity as District Attorney for
      Dallas County, TX; Sharon Wilson, in her official capacity as District Attorney for
      Tarrant County, TX; Ricardo Rodriguez, Jr., in his official capacity as District
      Attorney for Hidalgo County, TX; and Greg Wilson, in his official capacity as
      District Attorney for Collin County, TX, No. 2022-38397, pending in the 269th
      District Court of Harris County, Texas, the Honorable Christine Weems, presiding
      for purpose of temporary restraining order by virtue of exchange of benches.
                                             2
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We

dismiss the relators’ emergency motion for relief as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.




                                         3